Exhibit 10.4

 

WARRANT PURCHASE AGREEMENT

 

THIS WARRANT PURCHASE AGREEMENT, dated as of February 15, 2018 (as it may from
time to time be amended, this “Agreement”), is entered into by and between DFB
Healthcare Acquisitions Corp., a Delaware corporation (the “Company”), and
Deerfield/RAB Ventures, LLC, a Delaware limited liability company (the
“Purchaser”).

 

WHEREAS, the Company intends to consummate a public offering of the Company’s
units (the “Public Offering”), each unit consisting of one share of the
Company’s common stock, par value $0.0001 per share (a “Share”), and one-third
of one redeemable warrant, each whole warrant exercisable for one Share at an
exercise price of $11.50 per Share, as set forth in the Company’s registration
statement on Form S-1 related to the Public Offering (the “Registration
Statement”); and

 

WHEREAS, the Purchaser has agreed to purchase from the Company an aggregate of
4,333,333 warrants (or up to 4,833,333 warrants if the underwriters’ option to
purchase additional units in connection with the Public Offering is exercised in
full) (the “Sponsor Warrants”), each Sponsor Warrant entitling the holder to
purchase one Share at an exercise price of $11.50 per Share.

 

NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby,
intending legally to be bound, agree as follows:

 

AGREEMENT

 

Section 1.                                          Authorization, Purchase and
Sale; Terms of the Sponsor Warrants.

 

A.                                    Authorization of the Sponsor Warrants. 
The Company has duly authorized the issuance and sale of the Sponsor Warrants to
the Purchaser.

 

B.                                    Purchase and Sale of the Sponsor Warrants.

 

(i)                                     As payment in full for the 4,333,333
Sponsor Warrants being purchased under this Agreement, Purchaser shall pay
$6,500,000 (the “Purchase Price”), by wire transfer of immediately available
funds or by such other method as may be reasonably acceptable to the Company, to
the trust account (the “Trust Account”) at a financial institution to be chosen
by the Company, maintained by Continental Stock Transfer & Trust Company, acting
as trustee, at least one (1) business day prior to the date of effectiveness of
the Registration Statement.

 

(ii)                                  In the event that the over-allotment
option is exercised in full or in part, Purchaser shall purchase up to an
additional 500,000 Sponsor Warrants (the “Additional Sponsor Warrants”), in the
same proportion as the amount of the underwriters’ option to purchase additional
units that is exercised, and simultaneously with such purchase of Additional
Sponsor Warrants, as payment in full for the Additional Sponsor Warrants being
purchased hereunder, and at least one (1) business day prior to the closing of
all or any portion of the over-allotment option, Purchaser shall pay $1.50 per
Additional Sponsor Warrant, up to an aggregate amount of $750,000, by wire
transfer of immediately available funds or by such other method as may be
reasonably acceptable to the Company, to the Trust Account.

 

(iii)                               The closing of the purchase and sale of the
Sponsor Warrants shall take place simultaneously with the closing of the Public
Offering (the “Initial Closing Date”).  The closing of the purchase and sale of
the Additional Sponsor Warrants, if applicable, shall take place simultaneously
with the closing of all or any portion of the underwriters’ option to purchase
additional units (such closing date, together with the Initial Closing Date, the
“Closing Dates” and each, a “Closing Date”).  The closing of the purchase and
sale of each of the Sponsor Warrants and the Additional Sponsor Warrants shall
take place at the offices of Greenberg Traurig, LLP, 200 Park Avenue, New York,
New York, 10166, or such other place as may be agreed upon by the parties
hereto.

 

--------------------------------------------------------------------------------


 

C.                                    Terms of the Sponsor Warrants.

 

(i)                                     The Sponsor Warrants shall have their
terms set forth in a Warrant Agreement to be entered into by the Company and a
warrant agent, in connection with the Public Offering (a “Warrant Agreement”).

 

(ii)                                  At or prior to the time of the Initial
Closing Date, the Company and the Purchaser shall enter into a registration
rights agreement (the “Registration Rights Agreement”) pursuant to which the
Company will grant certain registration rights to the Purchaser relating to the
Sponsor Warrants and the Shares underlying the Sponsor Warrants.

 

Section 2.                                          Representations and
Warranties of the Company.  As a material inducement to the Purchaser to enter
into this Agreement and purchase the Sponsor Warrants, the Company hereby
represents and warrants to the Purchaser (which representations and warranties
shall survive the Closing Dates) that:

 

A.                                    Organization and Corporate Power.  The
Company is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware and is qualified to do business in every
jurisdiction in which the failure to so qualify would reasonably be expected to
have a material adverse effect on the financial condition, operating results or
assets of the Company.  The Company possesses all requisite corporate power and
authority necessary to carry out the transactions contemplated by this Agreement
and the Warrant Agreement.

 

B.                                    Authorization; No Breach.

 

(i)                                     The execution, delivery and performance
of this Agreement and the Sponsor Warrants have been duly authorized by the
Company as of the Closing Dates.  This Agreement constitutes a valid and binding
obligation of the Company, enforceable in accordance with its terms.  Upon
issuance in accordance with, and payment pursuant to, the terms of the Warrant
Agreement and this Agreement, the Sponsor Warrants will constitute valid and
binding obligations of the Company, enforceable in accordance with their terms
as of the Closing Dates.

 

(ii)                                  The execution and delivery by the Company
of this Agreement and the Sponsor Warrants, the issuance and sale of the Sponsor
Warrants, the issuance of the Shares upon exercise of the Sponsor Warrants and
the fulfillment of, and compliance with, the respective terms hereof and thereof
by the Company, do not and will not as of the Closing Dates (a) conflict with or
result in a breach of the terms, conditions or provisions of, (b) constitute a
default under, (c) result in the creation of any lien, security interest, charge
or encumbrance upon the Company’s capital stock or assets under, (d) result in a
violation of, or (e) require any authorization, consent, approval, exemption or
other action by or notice or declaration to, or filing with, any court or
administrative or governmental body or agency pursuant to the certificate of
incorporation or the bylaws of the Company (in effect on the date hereof or as
may be amended prior to completion of the contemplated Public Offering), or any
material law, statute, rule or regulation to which the Company is subject, or
any agreement, order, judgment or decree to which the Company is subject, except
for any filings required after the date hereof under federal or state securities
laws.

 

C.                                    Title to Securities.  Upon issuance in
accordance with, and payment pursuant to, the terms hereof and the Warrant
Agreement, the Shares issuable upon exercise of the Sponsor Warrants will be
duly and validly issued, fully paid and nonassessable.  Upon issuance in
accordance with, and payment pursuant to, the terms hereof and the Warrant
Agreement, the Purchaser will have good title to the Sponsor Warrants and the
Shares issuable upon exercise of such Sponsor Warrants, free and clear of all
liens, claims and encumbrances of any kind, other than (i) transfer restrictions
hereunder and under the other agreements contemplated hereby, (ii) transfer
restrictions under federal and state securities laws, and (iii) liens, claims or
encumbrances imposed due to the actions of the Purchaser.

 

D.                                    Governmental Consents.  No permit,
consent, approval or authorization of, or declaration to or filing with, any
governmental authority is required in connection with the execution, delivery
and performance by the Company of this Agreement or the consummation by the
Company of any other transactions contemplated hereby.

 

2

--------------------------------------------------------------------------------


 

Section 3.                                          Representations and
Warranties of the Purchaser.  As a material inducement to the Company to enter
into this Agreement and issue and sell the Sponsor Warrants to the Purchaser,
the Purchaser hereby represents and warrants to the Company (which
representations and warranties shall survive the Closing Dates) that:

 

A.                                    Organization and Requisite Authority.  The
Purchaser possesses all requisite power and authority necessary to carry out the
transactions contemplated by this Agreement.

 

B.                                    Authorization; No Breach.

 

(i)                                     This Agreement constitutes a valid and
binding obligation of the Purchaser, enforceable in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other laws of general applicability relating to or affecting
creditors’ rights and to general equitable principles (whether considered in a
proceeding in equity or law).

 

(ii)                                  The execution and delivery by the
Purchaser of this Agreement and the fulfillment of and compliance with the terms
hereof by the Purchaser does not and shall not as of the Closing Dates conflict
with or result in a breach by the Purchaser of the terms, conditions or
provisions of any agreement, instrument, order, judgment or decree to which the
Purchaser is subject.

 

C.                                    Investment Representations.

 

(i)                                     The Purchaser is acquiring the Sponsor
Warrants and, upon exercise of the Sponsor Warrants, the Shares issuable upon
such exercise (collectively, the “Securities”), for the Purchaser’s own account,
for investment purposes only and not with a view towards, or for resale in
connection with, any public sale or distribution thereof.

 

(ii)                                  The Purchaser is an “accredited investor”
as such term is defined in Rule 501(a)(3) of Regulation D.

 

(iii)                               The Purchaser understands that the
Securities are being offered and will be sold to it in reliance on specific
exemptions from the registration requirements of the United States federal and
state securities laws and that the Company is relying upon the truth and
accuracy of, and the Purchaser’s compliance with, the representations and
warranties of the Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of the Purchaser to acquire
such Securities.

 

(iv)                              The Purchaser did not enter into this
Agreement as a result of any general solicitation or general advertising within
the meaning of Rule 502(c) under the Securities Act of 1933, as amended (the
“Securities Act”).

 

(v)                                 The Purchaser has been furnished with all
materials relating to the business, finances and operations of the Company and
materials relating to the offer and sale of the Securities which have been
requested by the Purchaser.  The Purchaser has been afforded the opportunity to
ask questions of the executive officers and directors of the Company.  The
Purchaser understands that its investment in the Securities involves a high
degree of risk and it has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to the
acquisition of the Securities.

 

(vi)                              The Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities by the Purchaser nor
have such authorities passed upon or endorsed the merits of the offering of the
Securities.

 

(vii)                           The Purchaser understands that:  (a) the
Securities have not been and are not being registered under the Securities Act
or any state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (1) subsequently registered thereunder or (2) sold in
reliance on an exemption therefrom; and (b) except as specifically set forth in
the Registration Rights Agreement, neither the Company nor any other person is
under any obligation to register the Securities under the Securities Act or any
state securities laws or to comply with the terms and conditions of any
exemption thereunder.  In this regard, the Purchaser understands that the
Securities and

 

3

--------------------------------------------------------------------------------


 

Exchange Commission has taken the position that promoters or affiliates of a
blank check company and their transferees, both before and after an initial
business combination, are deemed to be “underwriters” under the Securities Act
when reselling the securities of a blank check company.  Based on that position,
Rule 144 adopted pursuant to the Securities Act would not be available for
resale transactions of the Securities despite technical compliance with the
certain requirements of such Rule, and the Securities can be resold only through
a registered offering or in reliance upon another exemption from the
registration requirements of the Securities Act.

 

(viii)                        The Purchaser has such knowledge and experience in
financial and business matters, knowledge of the high degree of risk associated
with investments in the securities of companies in the development stage such as
the Company, is capable of evaluating the merits and risks of an investment in
the Securities and is able to bear the economic risk of an investment in the
Securities in the amount contemplated hereunder for an indefinite period of
time.  The Purchaser has adequate means of providing for its current financial
needs and contingencies and will have no current or anticipated future needs for
liquidity which would be jeopardized by the investment in the Securities.  The
Purchaser can afford a complete loss of its investments in the Securities.

 

Section 4.                                          Conditions of the
Purchaser’s Obligations.  The obligations of the Purchaser to purchase and pay
for the Sponsor Warrants are subject to the fulfillment, on or before the
Closing Dates, of each of the following conditions:

 

A.                                    Representations and Warranties.  The
representations and warranties of the Company contained in Section 2 shall be
true and correct at and as of the Closing Dates as though then made.

 

B.                                    Performance.  The Company shall have
performed and complied with all agreements, obligations and conditions contained
in this Agreement that are required to be performed or complied with by it on or
before the Closing Dates.

 

C.                                    No Injunction.  No litigation, statute,
rule, regulation, executive order, decree, ruling or injunction shall have been
enacted, entered, promulgated or endorsed by or in any court or governmental
authority of competent jurisdiction or any self-regulatory organization having
authority over the matters contemplated hereby, which prohibits the consummation
of any of the transactions contemplated by this Agreement or the Warrant
Agreement.

 

D.                                    Warrant Agreement.  The Company shall have
entered into a Warrant Agreement with a warrant agent on terms satisfactory to
the Purchaser (the “Warrant Agreement”).

 

Section 5.                                          Conditions of the Company’s
Obligations.  The obligations of the Company to the Purchaser under this
Agreement are subject to the fulfillment, on or before the Closing Dates, of
each of the following conditions:

 

A.                                    Representations and Warranties.  The
representations and warranties of the Purchaser contained in Section 3 shall be
true and correct at and as of the Closing Dates as though then made.

 

B.                                    Performance.  The Purchaser shall have
performed and complied with all agreements, obligations and conditions contained
in this Agreement that are required to be performed or complied with by the
Purchaser on or before the Closing Dates.

 

C.                                    No Injunction.  No litigation, statute,
rule, regulation, executive order, decree, ruling or injunction shall have been
enacted, entered, promulgated or endorsed by or in any court or governmental
authority of competent jurisdiction or any self-regulatory organization having
authority over the matters contemplated hereby, which prohibits the consummation
of any of the transactions contemplated by this Agreement or the Warrant
Agreement.

 

D.                                    Warrant Agreement and Registration Rights
Agreement.  The Company shall have entered into the Warrant Agreement and the
Registration Rights Agreement.

 

4

--------------------------------------------------------------------------------


 

Section 6.                                          Termination.  This Agreement
may be terminated at any time after April 30, 2018 upon the election by either
the Company or a Purchaser entitled to purchase a majority of the Sponsor
Warrants upon written notice to the other parties if the closing of the Public
Offering does not occur prior to such date.

 

Section 7.                                          Survival of Representations
and Warranties.  All of the representations and warranties contained herein
shall survive the Closing Dates.

 

Section 8.                                          Definitions.  Terms used but
not otherwise defined in this Agreement shall have the meaning assigned to such
terms in the Registration Statement.

 

Section 9.                                          Miscellaneous.

 

A.                                    Successors and Assigns.  Except as
otherwise expressly provided herein, all covenants and agreements contained in
this Agreement by or on behalf of any of the parties hereto shall bind and inure
to the benefit of the respective successors of the parties hereto whether so
expressed or not.  Notwithstanding the foregoing or anything to the contrary
herein, the parties may not assign this Agreement, other than assignments by the
Purchaser to affiliates thereof.

 

B.                                    Severability.  Whenever possible, each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be prohibited by or invalid under applicable law, such provision
shall be ineffective only to the extent of such prohibition or invalidity,
without invalidating the remainder of this Agreement.

 

C.                                    Counterparts.  This Agreement may be
executed simultaneously in two or more counterparts, none of which need contain
the signatures of more than one party, but all such counterparts taken together
shall constitute one and the same agreement.

 

D.                                    Descriptive Headings; Interpretation.  The
descriptive headings of this Agreement are inserted for convenience only and do
not constitute a substantive part of this Agreement.  The use of the word
“including” in this Agreement shall be by way of example rather than by
limitation.

 

E.                                     Governing Law.  This Agreement shall be
deemed to be a contract made under the laws of the State of Delaware and for all
purposes shall be construed in accordance with the internal laws of the State of
Delaware.

 

F.                                      Amendments.  This letter agreement may
not be amended, modified or waived as to any particular provision, except by a
written instrument executed by all parties hereto.

 

[Signature page follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first set forth above.

 

 

COMPANY:

 

 

 

DFB HEALTHCARE ACQUISITIONS

 

CORP.

 

 

 

By:

/s/ Richard Barasch

 

Name:

Richard Barasch

 

Title:

Chief Executive Officer

 

 

 

DEERFIELD RAB/VENTURES, LLC

 

 

 

By:

/s/ Richard Barasch

 

Name:

Richard Barasch

 

Title:

Manager

 

6

--------------------------------------------------------------------------------